DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yong et al. (“Yong”) (U.S. Patent Application Publication Number 2020/0184921).
Regarding Claims 1, 8, and 14, Yong discloses a signal channel switching method, comprising: 
establishing a data connection with a first external device (Figure 1, item 12) connected to a first hot plug pin (Figure 1, item 46); 
obtaining a first voltage detected by a second hot plug pin (Figure 1, item 50; i.e., a voltage sent from smartphone 10 to USB-C port 50), and judging whether the first voltage conforms to a preset rule (paragraphs 0022-0023; i.e., judging whether the peripheral display 14 is allowed to switch to the USB-C port 50); 

cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraph 0023; i.e., the peripheral display 14 may choose to switch to the smartphone 10 to display information if it has a default priority or if the user selects the smartphone 10 to display); 
receiving display information sent by the second external device (paragraph 0023); 
determining an optimization rule corresponding to the information of the second external device (paragraph 0023; i.e., determining the optimized resolution to display on peripheral display 14 from smartphone 10); and
decoding the display information according to the optimization rule to generate an optimized display picture (Figure 1, items 54 and 56, paragraph 0023; i.e., the scalar 56 and timing controller 54 decode the information received from the smartphone 10 at USB-C port 50 and provide an optimized display resolution to display on peripheral display 14).

Regarding Claims 3, 10, and 16, Yong discloses wherein, after if the first voltage conforms to the preset rule, obtaining information of a second external device connected to the second hot plug pin, the method further comprises: obtaining user setting information, and judging whether a signal channel switching is allowed according to the user setting information; and if the signal channel switching is allowed, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0022-0023).

Regarding Claims 4, 11, and 17, Yong discloses wherein, prior to cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device, the method further comprises: judging priority orders of the first external device and the second external device according to a pre-stored priority table; and if the second external device takes precedence over the first external device, performing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0022-0023).

Regarding Claims 6, 13, and 19, Yong discloses wherein decoding the display information according to the optimization rule to generate an optimized display picture comprises: obtaining a second voltage detected by a third hot plug pin, and judging whether the second voltage conforms to the preset rule; if the second voltage conforms to the preset rule, obtaining information of a third external device connected with the third hot plug pin; and cutting off the data connection with the second external device and establishing a data connection with the third external device according to the information of the third external device (Figure 1, item 48, paragraphs 0022-0023; i.e., if the DP port 48 has a higher priority than both the HDMI port 46 and the USB-C port 50, then the device that is attached to it will be displayed on peripheral display 14).

Regarding Claim 7, Yong discloses wherein, after cutting off the data connection with the second external device and establishing a data connection with the third external device according to the information of the third external device, the method further comprises: receiving an external device switching command sent by a user; and establishing a data connection with an external device corresponding to the external device switching command (Figure 1, item 64, paragraph 0023; i.e., the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong as applied to Claims 1, 8, and 14, and further in view of what was well known in the art.
Regarding Claims 2, 9, and 15, Yong discloses wherein obtaining a first voltage detected by a second hot plug pin, and judging whether the first voltage conforms to a preset rule comprises: obtaining the first voltage detected by the second hot plug pin and judging whether the first voltage is higher than a first preset voltage (i.e., the first voltage must be higher than zero in order to recognize that the smartphone 10 is connected); and if the first voltage is higher than the first preset voltage, recording a duration of the first voltage and judging whether the duration is greater than a preset time; and the operation of if the first voltage conforms to the preset rule, obtaining information of a second external device connected with the second hot plug pin comprises: if the duration is greater than the preset time, obtaining the information of the second external device connected with the second hot plug pin (paragraph 0023; i.e., it would have been obvious to one of ordinary skill in the art to require the smartphone 10 to be connected at least for the duration of determining whether the user decides to switch to the smartphone 10 to display on peripheral display 14).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong as applied to Claims 1, 8, and 14, and further in view of Lim et al. (“Lim”) (U.S. Patent Application Publication Number 2017/0132749).
Regarding Claims 5, 12, and 18, Yong does not expressly disclose wherein the information of the second external device comprises EDID information, and if the first voltage conforms to a preset rule, obtaining information of a second external device connected with the second hot plug pin comprises: if the first voltage conforms to the preset rule, obtaining the EDID information of the second external device connected with the second hot plug pin; analyzing the EDID information and judging whether the EDID information matches pre-read EDID information; and if the EDID information matches the pre-read EDID information, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device.  
In the same field of endeavor (e.g., display switching techniques), Lim teaches wherein the information of the second external device comprises EDID information, and if the first voltage conforms to a preset rule, obtaining information of a second external device connected with the second hot plug pin comprises: if the first voltage conforms to the preset rule, obtaining the EDID information of the second external device connected with the second hot plug pin; analyzing the EDID information and judging whether the EDID information matches pre-read EDID information; and if the EDID information matches the pre-read EDID information, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0114-0115 and 0124).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lim’s teachings of display switching techniques with the teachings of Yong, for the purpose of providing an efficient method to determine which external device to switch to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186